DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1 and 19 that the closest reference to Gemache (US 2018/0164219) discloses a multi-cell emission-based detector and a method of analyzing a gas sample using multiple detection cells, the detector is based on optical emission from a plasma medium, and the emission-based detector includes a gas inlet, a gas outlet and a capillary channel which is in fluid communication with the gas inlet and gas outlet. Fan et al (US 2018/0059058) discloses a discharge ionization current detector for ionizing and detecting a sample component where the sample component is ionized by UV light is provided, wherein the detector includes a UV light source, and a microfluidic channel having a first surface including a conducting or semiconducting material and an opposing second surface including a conducting or semiconducting material, one of the first surface and the second surface being a collection electrode and the other of the first surface and the second surface being a bias electrode, the microfluidic channel being configured to receive a sample component. Gamache (US 2018/0038800) discloses a plasma-based detector using optical spectroscopic Wedding et al (US Patent No. 7,791,037) discloses a radiation detection device comprising a plasma display panel (PDP) with a multiplicity of radiation detection pixels, each radiation detection pixel being defined by a hollow elongated Plasma-tube filled with an ionizable gas. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 19.
The prior art of record, taken alone or in combination, fails discloses or render obvious a plasma-based detector and method for measuring a composition of a gas circulating through the plasma-based detector comprising all the specific elements with the specific combination including  ramping a voltage applied across the discharge electrodes until the voltage reaches a breakdown voltage, thereby generating a plasma in the internal volume, the plasma emitting light, the light being indicative of a presence of the plasma; collecting the light emitted by the plasma to detect the presence of the plasma; determining a pressure in the internal volume of the discharge chamber based on the breakdown voltage upon detection of the presence of the plasma; operating the detector at an operation voltage, the operation voltage being greater than the breakdown voltage; performing at least one of an optical measurement and an electrical measurement on the plasma and generating a detector signal based thereon; and compensating the detector signal based on the pressure in the internal volume of the discharge chamber to obtain a compensated detector signal, the compensated detector signal being representative of the composition of the gas in set forth of claims 1 and 19, wherein dependent claims 3-4, 8-13, and 15-18 are allowable by virtue of dependency on the allowed claim 1, and wherein dependent claims 22-23, 29, and 31-34 are allowable by virtue of dependency on the allowed claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 16, 2022

							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886